DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-24 are pending in this application (15/396,014) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 08/10/2022, following the Non-Final Rejection office action dated 05/10/2022.    
	Claims 1-4, 6-13, 16, 18-20 and 23-24 have been amended.
	(Please see claims in pages 2-6 of Applicant Arguments/Remarks, filed on 08/10/2022)
	Applicant's submissions have been entered.         

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 08/10/2022, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Withdrawal of Claim Objections
4. 	Previous Objections to Claims 4, 16, and 24 are hereby withdrawn as Applicant has amended the claim(s) to resolve the noted informalities.  (Please see page 7 of Applicant Arguments/Remarks, filed on 08/10/2022)

Withdrawal of Claim Rejections – 35 USC § 112
5. 	Previous Rejections of Claims 1-24 under 35 U.S.C. 112(a) are hereby withdrawn as Applicant has amended the claim(s) to overcome the noted deficiencies.  (Please see page 7 of Applicant Arguments/Remarks, filed on 08/10/2022)


Claim Objections
6. 	Claims 4, 6-9, 11, 20, and 23 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:   

Claim 4, in lines 1-2, recites:
“wherein the processing circuitry to enable”
It may be corrected as follows: 
“wherein the processing circuitry is to enable”

Claim 6, in line 3, recites:
“from the management controller.”
It may be corrected as follows: 
“from the management controller device.”
[to address otherwise lack of antecedent basis for the term “the management controller”]

Claim 7, in lines 3-4, recites:
“from the management controller”
It may be corrected as follows: 
“from the management controller device”
[to correct otherwise lack of antecedent basis for the term “the management controller”]

Claim 7, in line 7, recites:
“from the management controller”
It may be corrected as follows: 
“from the management controller device”
[to address otherwise lack of antecedent basis for the term “the management controller”]

Claim 8, in line 9, recites:
“the one or more configurations settings”
It may be corrected as follows: 
“the one or more configuration[[s]] settings”
[to address otherwise lack of antecedent basis for the term “the one or more configurations settings”] 

Claim 9, in lines 1-2, recites:
“wherein the access level of operation comprising one of”
It may be corrected as follows: 
“wherein the access level of operation [[comprising]] comprises one of”

Claim 11, in line 3, recites:
“from the management controller;”
It may be corrected as follows: 
“from the management controller device;”
[to address otherwise lack of antecedent basis for the term “the management controller”]

Claim 20, in lines 6-7, recites:
“the one or more configurations settings”
It may be corrected as follows: 
“the one or more configuration[[s]] settings”
[to address otherwise lack of antecedent basis for the term “the one or more configurations settings”] 

Claim 23, in line 6, recites:
“to enable for configuration”
It may be corrected as follows: 
“to enable [[for ]]configuration”
  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

8. 	Claims 1, 6, 13, and 18 are rejected under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 Al; Pub. Date: Jun. 9, 2016; Filed: Nov. 30, 2015; hereinafter “Hokiyama”) in view of Ylinen et al. (US 2017/0185786 A1; Pub. Date: Jun. 29, 2017; Filed: Jul. 3, 2014; hereinafter “Ylinen”). 
Regarding Claim 1, Hokiyama (US 2016/0162281 A1), teaches: 
An apparatus (See, e.g., Hokiyama, FIG. 1: 101), comprising: 
processing circuitry (See, e.g., Hokiyama, FIG. 1: 110, “CPU”) and
memory (See, e.g., Hokiyama, FIG. 1: 111, 112) storing instructions operable on the processing circuitry, the instructions, when executed, cause the processing circuitry to: 
enable or disable a firmware update capability for a firmware device based on an access level of operation, the firmware update capability to change firmware for the firmware device (See, e.g., Hokiyama, FIG. 5; par. [0040]: “The update enable screen 500 in FIG. 5 has radio buttons 501 and 502, an OK button 503, and a cancel button 504. The administrator user selects the radio button 501 when enabling update of firmware, and selects the radio button 502 when not enabling update of firmware. …”  Hokiyama, par. [0039]: “...when the input information input to the administrator authentication screen 400 matches the user authentication information [based on an access level of operation] stored in advance in the HDD 113, the CPU 110 displays the update enable screen 500, which prompts the administrator user to decide whether or not to enable update of firmware, on the operating unit 107…”  and Hokiyama, par. [0026]: “The server apparatus 102 stores data on firmware for use in updating firmware applied to the image forming apparatus 101 [firmware device]).
Hokiyama does not explicitly disclose:
automatically determine an access level of operation based on an indication received from a management controller device; and
However, Ylinen discloses:
automatically determine an access level of operation based on an indication received from a management controller device [Examiner’s note (EN): Examiner is unable to find/identify any explicit definition/structure of a “management controller device” as recited here, from Applicant’s Specification. As such, for purposes of this examination a “management controller device” will be interpreted as a generic off-the shelf computer component or a device based on Applicant’s disclosure, for example, in paragraph [0065] that discloses “the processing circuitry 1313 may receive an indication of an access level of operation for a user from a pod management controller or another device in a cloud computing environment.”] (See, e.g., Ylinen, Fig. 1, par. [0020]: “Once the user has been identified, the data distributor 19 determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data” and Ylinen, par. [0019]: “…the user is identified based on the identity of the user equipment 16. …”    EN: Ylinen teaches: data distributor 19 [processing circuitry] determines the access rights [automatically determine an access level of operation] of the user to identify the level of access rights (no access, read, write, update etc.) regarding the identified device 12, wherein the user is identified based on the identity of the user equipment 16 [based on an indication received from a management controller device].); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama by incorporating the teaching of Ylinen that teaches “automatically determine an access level of operation based on an indication received from a management controller device”  One of ordinary skill in the art would have been motivated to modify Hokiyama in the manner described above for at least the purpose to automate “enable or disable a firmware update capability [feature] for the firmware device”,  the firmware device being the image forming apparatus of Hokiyama, thereby to provide “biometric identification” using an external device, i.e. “management controller device” to access the enable and disable firmware update capability of the apparatus of Hokiyama for increased security.

Regarding claim 6, Hokiyama and Ylinen teaches:
(Currently Amended) The apparatus of claim 1 (please see claim 1 rejection),
Hokiyama does not explicitly disclose:
wherein the processing circuitry is to receive the indication indicating the access level of operation comprising one of an administrative access level and a user access level from the management controller.
However, Ylinen teaches:
wherein the processing circuitry is to receive the indication indicating the access level of operation comprising one of an administrative access level and a user access level from the management controller (See e.g., Ylinen, par. [0020]: “Once the user has been identified, the data distributor 19 determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data.”  And, Ylinen, par. [0019]: “…the user is identified based on the identity of the user equipment 16. …”  EN: The user equipment 16 corresponds to the claimed “management controller” since it sends an “indication” to the “processing circuitry” 1. See Fig. 1.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Ylinen to include “wherein the processing circuitry is to receive the indication indicating the access level of operation comprising one of an administrative access level and a user access level from the management controller.” One of ordinary skill in the art would have been motivated to modify Hokiyama and Ylinen in the manner described above for at least the purpose to automate “enable or disable a firmware update capability [feature] for the firmware device”,  the firmware device being the image forming apparatus of Hokiyama, thereby to provide “biometric identification” using an external device, i.e. “management controller” to access the enable and disable firmware update capability of the apparatus of Hokiyama for increased security.

Claims 13 and 18:
Claims 13 and 18 are computer readable storage medium claims basically similar to apparatus claims 1 and 6, and are rejected for similar reasons as set forth for the rejections of claims 1 and 6.

9. 	Claims 5, and 17 are rejected under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen (US 2017/0185786 A1) further in view of Shivanna et al. (US 2017/0315798 A1; Pub. Date: Nov. 2, 2017; Filed: Nov. 14, 2014; hereinafter “Shivanna’”). 
Regarding claim 5, Hokiyama and Ylinen teaches:
(Original) The apparatus of claim 1 (please see claim 1 rejection), 
Hokiyama and Ylinen combination does not appear to explicitly teach:
wherein one of a basic input/output system (BIOS), a management entity (ME), a baseboard management controller, a memory module, a storage device, an accelerator device, and a field-programmable gate array device comprises the firmware device. 
However, Shivanna (US 2017/0315798 A1) in an analogous art, teaches:
wherein one of a basic input/output system (BIOS), a management entity (ME), a baseboard management controller, a memory module, a storage device, an accelerator device, and a field-programmable gate array device comprises the firmware device (See, e.g., Shivanna, par. [0001], “Computing systems, for example, laptops, desktops, personal digital assistants (PDA's), servers, Internet appliances, and combinations thereof generally include different components, such as input/output (I/O) cards, Basic Input/Output System (BIOS), and device drivers. Such components generally contain a firmware, software, or any other suitable code that is executed to perform desired functionalities. ...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Shivanna that teaches “wherein one of a basic input/output system (BIOS), a management entity (ME), a baseboard management controller, a memory module, a storage device, an accelerator device, and a field-programmable gate array device comprises the firmware device.” The modification would be obvious because one of ordinary skill in the art would be motivated to update the basic input/output system (BIOS) of a computing system with new firmware from time to time (Shivanna, par. [0001]).



Claim 17:
Claim 17 is a computer readable storage medium claim basically similar to apparatus claim 5 and is rejected for similar reasons as set forth for the rejection of claim 5.

10. 	Claims 2 and 14 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen (US 2017/0185786 A1), further in view of Rachmiel (US 2016/0050194 Al; Pub. Date: Feb. 18, 2016; Filed: Aug. 18, 2014; hereinafter “Rachmiel’”) and Polyudov (US 7,962,736 B1; Date of Patent: Jun. 14, 2011; Filed: Oct. 3, 2006; hereinafter “Polyudov’). 
Regarding claim 2, Hokiyama and Ylinen teaches:
(Currently Amended) The apparatus of claim 1 (please see claim 1 rejection), 
Hokiyama and Ylinen combination does not explicitly teach:
wherein the processing circuitry is to disable the firmware update capability via a management mode and to enable the firmware update capability via the management mode, the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability.
However, Rachmiel (US 2016/0050194 A1) in an analogous art, teaches:
wherein the processing circuitry is to disable the firmware update capability via a management mode and to enable the firmware update capability via the management mode (See, e.g., Rachmiel, FIG. 1, par. [0028]: “The administration interface 20 is provided by an administration module 24. The administration interface 20 allows the administrator to place conditions or restrictions or otherwise govern the use of various features contained within the messaging application. The messaging application may thus be referred to as the governed application. One example would be a parent acting as the administrator and using the administration interface 20 to enable or disable specified functionality [disable the functional capability via a management mode and to enable the functional capability via the management mode] within the application installed on a child's mobile device. (emphasis added).”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Rachmiel to include “disable the firmware update capability via a management mode and to enable the firmware update capability via the management mode” The person having ordinary skill in the art would have been motivated to this modification to: allow an administrator user Associated with the user account to specify the user-specific rules for the user account (Rachmiel, par. [0006]).
Hokiyama, Ylinen and Rachmiel combination does not explicitly teach:
the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability.
However, Polyudov (US 7,962,736 B1) in an analogous art, teaches:
the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability (See, e.g., Polyudov, FIG. 8, col. 9 lines 40-50: “…At operation 805, interrupts may be disabled, preventing their disturbing the block update at operation 806. During operation 806, the block may be copied into firmware, or elsewhere in memory. Also, during block update 806, interrupts may be selectively re-enabled and the keyboard selectively unlocked. (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen and Rachmiel combination by incorporating the teaching of Polyudov to include “the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability” The person having ordinary skill in the art would have been motivated to this modification to allow a user to be able to control enabling/disabling update by interacting with an executing firmware update (Polyudov, col. 6 lines 39-53).

Claim 14:
Claim 14 is a computer readable storage medium claim basically similar to apparatus claim 2 and is rejected for similar reasons as set forth for the rejection of claim 2.

11. 	Claims 3 and 15 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen (US 2017/0185786 A1), further in view of Kelly et al. (US 2016/0118121 Al; PG Pub. Date: Apr. 28, 2016; Filed: Dec. 2, 2014; hereinafter “Kelly”).
Regarding claim 3, Hokiyama and Ylinen teaches: 
(Currently Amended) The apparatus of claim 1 and communicate enable/disable firmware update capability (please see claim 1 rejection),
Hokiyama and Ylinen combination does not explicitly teach:
wherein the processing circuitry is to  cause a basic input/output system (BIOS) to communicate information via a system management bus (SMBUS) or an in-band communication link to the firmware device and cause the BIOS to communicate information via the SMBUS or the in-band communication link to the firmware device.
However, Kelly (US 2016/0118121 A1) in an analogous art, teaches:
wherein the processing circuitry is to  cause a basic input/output system (BIOS) to communicate information via a system management bus (SMBUS) [or an in-band communication link] to the firmware device and cause the BIOS to communicate information via the SMBUS [or the in-band communication link] to the firmware device [Examiner’s note: Please note that the in-band communication link is not given patentable weight because it is in an alternative language] (See, e.g., Kelly, par. [0245], “OS to BIOS to NVDIMM: During normal operation, NVDIMM controller will respond to BIOS/OS interface calls via an SMBUS interface. Some examples include DSM method(s), e.g., using ACPI calls, for getting NVDIMM health info. BIOS has direct access to the SMBUS. [basic input/output system (BIOS) to communicate information via a system management bus (SMBUS)] (emphasis added).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Kelly to include “basic input/output system (BIOS) to communicate information via a system management bus (SMBUS)” The person having ordinary skill in the art would have been motivated to this modification because it provides an effective communication channel by providing BIOS which has direct access to the SMBUS (Kelly, par. [0245]).

Claim 15: 
Claim 15 is a computer readable storage medium claim basically similar to apparatus claim 3 and is rejected for similar reasons as set forth for the rejection of claim 3.

12. 	Claims 4 and 16 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen (US 2017/0185786 A1), further in view of Rachmiel (US 2016/0050194 A1). 
Regarding claim 4, Hokiyama and Ylinen teaches:
(Currently Amended)The apparatus of claim 1 and enable/disable firmware update capability (please see claim 1 rejection),  
Hokiyama and Ylinen combination does not explicitly teach:
wherein the processing circuitry to enable the firmware update capability if the access level of operation comprises an administrative access level and to disable the firmware update capability if the access level of operation comprises a user access level. 
However, Rachmiel (US 2016/0050194 A1) in an analogous art, teaches:
wherein the processing circuitry to enable the firmware update capability if the access level of operation comprises an administrative access level and to disable the firmware update capability if the access level of operation comprises a user access level (See, e.g., Rachmiel, FIG. 1, par. [0028]: “The administration interface 20 is provided by an administration module 24. The administration interface 20 allows the administrator to place conditions or restrictions or otherwise govern the use of various features contained within the messaging application. The messaging application may thus be referred to as the governed application. One example would be a parent acting as the administrator and using the administration interface 20 to enable or disable specified functionality [disable the capability via a management mode and to enable the capability via the management mode] within the application installed on a child's mobile device. (emphasis added).”; and Rachmiel, FIGs. 3-8, pars. [0046]-[0049]: “...The end user, while accessing the application, may visually notice that an administrator user has decided to disable a given feature, but without the capability of modifying that decision. ... FIG. 4 shows a user interface of a governed application in which all functionality or features are available and enabled. Thus, if a user selects a Feature/Functionality 3, the application will process the request as expected as shown in FIG. 5. The rule data may specify the conditions under which one or more of the application features are enabled or disabled. ... (emphasis added).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Rachmiel to include “wherein the processing circuitry to enable the firmware update capability if the access level of operation comprises an administrative access level and to disable the firmware update capability if the access level of operation comprises a user access level.” The person having ordinary skill in the art would have been motivated to this modification: to allow an administrator user associated with the user account to specify the user-specific rules for the user account (Rachmiel, par. [0006]).

Claim 16:
Claim 16 is a computer readable storage medium claim basically similar to apparatus claim 4 and is rejected for similar reasons as set forth for the rejection of claim 4.

13. 	Claims 7 and 19 are rejected, under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen (US 2017/0185786 A1), further in view of Herzi et al. (US 6,353,885; Date of Patent: Mar. 8, 2002; Date Filed: Jan. 26, 1999; hereinafter “Herzi’’).
Regarding claim 7, Hokiyama and Ylinen teaches:
(Currently Amended) The apparatus of claim 1 and a network interface coupled with the processing circuitry and one or more network links, and the network interface to receive the indication via the one or more network links from the management controller and wherein enable or disable the firmware update capability for the firmware device based on the access level of operation comprises to enable or disable the firmware update capability for the firmware device based on the indication received from the management controller] (please see claim 1 rejection), 
Hokiyama and Ylinen combination does not explicitly teach:
[a network interface coupled with the processing circuitry and one or more network links, and the network interface to receive the indication via the one or more network links from the management controller] during a boot sequence of the apparatus, 
[wherein to enable or disable the firmware update capability for the firmware device based on the access level of operation comprises to enable or disable the firmware update capability for the firmware device based on the indication received from the management controller] during the boot sequence of the apparatus.
However, Herzi (US 6353885 B1) in an analogous art, teaches:
a network interface coupled with the processing circuitry and one or more network links, and the network interface to receive the indication via the one or more network links from the management controller during a boot sequence of the apparatus (Sce, e.g., Herzi, col. 4 lines 21-31: “...a BIOS capability is provided for detecting the presence of a prescribed computer system configuration smart card in a computer system during a boot up process of the computer system. The BIOS is allowed to use information on the smart card to override corresponding BIOS-level settings. BIOS-level settings to be overridden may includes CMOS configuration and boot-level passwords. [receive the indication via the one or more network links from the management controller during a boot sequence of the apparatus]. …”),
wherein to enable or disable functional capability for the firmware device based on the access level of operation comprises to enable or disable functional capability for the firmware device based on the indication received from the management controller during the boot sequence of the apparatus (See, e.g., Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment. A system administrator might possess a highest level of configuration ability smart card, whereas a non-manager computer user may possess a lowest level of configuration ability smart card [access level of operation comprises to enable or disable the firmware update capability for the firmware device].” and Herzi, col. 6 lines 53-62: “In step 56, if a valid smart card is detected, then the process proceeds to step 62. In step 62, the computer user is requested to enter the user's PIN ... If the PIN is correct as determined in step 64, then the process continues with step 66. In step 66, for each BIOS level setting stored on a smart card, a respective current BIOS level setting is overridden.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Herzi to include “receive the indication via the one or more network links from the management controller and enable/disable capability during a boot sequence of the apparatus.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide BIOS-level user configuration in a multi-user computer system environment during boot sequence (Herzi, col. 2 lines 3-5). 
Claim 19: 
Claim 19 is a computer readable storage medium claim basically similar to apparatus claim 7 and is rejected for similar reasons as set forth for the rejection of claim 7.

14. 	Claims 8-11 and 20-23 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Ylinen (US 2017/0185786 A1), in view of Herzi et al. (US 6,353,885, Date of Patent: Mar. 8, 2002, Date Filed: Jan. 26, 1999; hereinafter “Herzi’’). 
Regarding Claim 8, Ylinen discloses: 
(Currently Amended) An apparatus (See, e.g., Ylinen, FIG. 1: 1), comprising: 
processing circuitry (See, e.g., Ylinen, FIG. 1: 1; Examiner Note (EN): Please note that one of ordinary skill in the art would readily comprehend that the central data collection apparatus 1 (FIG. 1: 1) would include processing circuitry.) and
memory (See, e.g., Ylinen, FIG. 1: 1 and 10; par. [0015]: “... data storage 10 ...”) storing instructions operable on the processing circuitry, the instructions, when executed, cause the processing circuitry to: 
automatically determine an access level of operation based on an indication received from a management controller device (See, e.g., Ylinen, Fig. 1, par. [0020]: “Once the user has been identified, the data distributor 19 determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data” and Ylinen, Fig. 1, par. [0019]: “…the user is identified based on the identity of the user equipment 16. …”    EN: Ylinen teaches: data distributor 19 [processing circuitry] determines the access rights [automatically determine an access level of operation] of the user to identify the level of access rights (no access, read, write, update etc.) regarding the identified device 12, wherein the user is identified based on the identity of the user equipment 16 [based on an indication received from a management controller device].);
enable configuration of one or more configuration settings for presentation on a display (See, e.g., Ylinen, par. [0021]: “... the user of the user equipment 16 is provided with the part of the data that the user is authorized to receive such that the data can be presented for the user on the display of the user equipment [for presentation on a display] in a numerical format, as a diagram or as a combination of these...; And, Ylinen, par. [0032], “... for instance. In this way the user of the user equipment 16” may both receive data regarding the device 12" at site 5 and additionally give control commands to this device 12” via the central data collection apparatus 1” in order to change settings [enable configuration of one or more configuration settings] in this device 12", for instance.”). 
But Ylinen does not explicitly teach:
determine one or more configuration settings of a plurality of configuration settings to enable or disable for configuration based on the access level of operation, wherein the one or more configurations settings is for a basic input/output system (BIOS); and
[enable configuration of the one or more configuration settings for] the BIOS [for presentation on a display]. 
However, Herzi (US 6,353,885 B1) in an analogous art, teaches:
determine one or more configuration settings of a plurality of configuration settings to enable or disable for configuration based on the access level of operation (See, Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment [determine one or more configuration settings of a plurality of configuration settings to enable or disable for configuration]. A system administrator might possess a highest level of configuration ability smart card, whereas a non-manager computer user may possess a lowest level of configuration ability smart card [based on the access level of operation].” ), wherein the one or more configurations settings is for a basic input/output system (BIOS) (See, e.g., Herzi, col. 1 lines 51-53: “BIOS level settings [the one or more configurations settings for a basic input/output system (BIOS)] can typically be modified by accessing a BIOS set-up screen on the computer system. At the BIOS set-up screen, the settings can be changed by a user.”); and 
enable configuration of the one or more configuration settings for the BIOS for presentation on a display (See, e.g., Herzi, col. 1 lines 51-53: “BIOS level settings [the one or more configurations settings for a basic input/output system (BIOS)] can typically be modified by accessing a BIOS set-up screen on the computer system. At the BIOS set-up screen, the settings can be changed by a user.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen by incorporating the teaching of Herzi to include “determine one or more configuration settings of a plurality of configuration settings to enable or disable for configuration based on the access level of operation, wherein the one or more configurations settings is for a basic input/output system (BIOS); and enable configuration of the one or more configuration settings for the BIOS for presentation on a display.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide BIOS-level user configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).

Regarding claim 9, Ylinen and Herzi teaches:
(Currently Amended) The apparatus of claim 8 (please see claim 8 rejection), 
Ylinen does not appear to explicitly teach:
wherein the access level of operation comprising one of a plurality of user access levels, and the processing circuitry is to determine which of the one or more configuration settings to enable based on the one of the plurality of user access levels. 
However, Herzi (US 6,353,885 B1) in the analogous art, additionally teaches:
wherein the access level of operation comprising one of a plurality of user access levels, and the processing circuitry is to determine which of the one or more configuration settings to enable based on the one of the plurality of user access levels (See, e.g., Herzi, col. 6 lines 18- 24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment [determine which of the one or more configuration settings to enable]. A system administrator might possess a highest level of configuration ability smart card, whereas a non-manager computer user may possess a lowest level of configuration ability smart card [based on the one of the plurality of user access levels].” and Herzi, col. 6 lines 53-62: “In step 56, if a valid smart card is detected, then the process proceeds to step 62. In step 62, the computer user is requested to enter the user's PIN ... If the PIN is correct as determined in step 64, then the process continues with step 66. In step 66, for each BIOS level setting stored on a smart card, a respective current BIOS level setting is overridden.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen and Herzi by incorporating the additional teaching of Herzi that teaches “the access level of operation comprising one of a plurality of user access levels, and the processing circuitry to determine which of the one or more configuration settings to enable based on the one of the plurality of user access levels.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).


Regarding claim 10, Ylinen and Herzi teaches:
(Currently Amended) The apparatus of claim 8 (please see claim 8 rejection), 
Ylinen does not appear to explicitly teach:
wherein the access level of operation comprises an administrative user access level, and the processing circuitry is to determine to enable the plurality of configuration settings for configuration.
However, Herzi (US 6,353,885 B1) in the analogous art, additionally teaches:
wherein the access level of operation comprises an administrative user access level (Sce, e.g., Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment. A system administrator might possess a highest level of configuration ability smart card [the access level of operation comprises an administrative user access level], whereas a non-manager computer user may possess a lowest level of configuration ability smart card.”), and the processing circuitry is to determine to enable the plurality of configuration settings for configuration (Herzi, col. 6 lines 53-62: “In step 56, if a valid smart card is detected, then the process proceeds to step 62. In step 62, the computer user is requested to enter the user's PIN ... If the PIN is correct as determined in step 64, then the process continues with step 66. In step 66, for each BIOS level setting stored on a smart card, a respective current BIOS level setting is overridden [determine to enable the plurality of configuration settings for configuration].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen and Herzi by incorporating the additional teaching of Herzi that teaches “wherein the access level of operation comprises an administrative user access level, and the processing circuitry is to determine to enable the plurality of configuration settings for configuration.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide user configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).

Regarding claim 11, Ylinen and Herzi teaches:
(Currently Amended) The apparatus of claim 8 (please see claim 8 rejection), 
And Ylinen further discloses: 
wherein the processing circuitry is to:
determine another access level of operation based on another indication received via one or more network links from the management controller (See, e.g., Ylinen, Fig. 1, par. [0020]: “Once the user has been identified, the data distributor 19 determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data” and Ylinen, Fig. 1, par. [0019]: “…the user is identified based on the identity of the user equipment 16. …”    EN: Ylinen teaches: data distributor 19 determines [processing circuitry determines] the access rights of the user to identify the level of access rights (no access, read, write, update etc.) regarding the identified device 12, wherein the user is identified based on the identity of the user equipment 16.).
Ylinen does not explicitly disclose
determine another one or more configuration settings of the plurality of configuration settings to enable for configuration for the another access level of operation; 
enable configuration of the another one or more configuration settings. 
However, Herzi discloses 
determine another one or more configuration settings of the plurality of configuration settings to enable for configuration for the another access level of operation (See, e.g., Herzi, col. 5 lines 27-32: “... The present embodiments thus advantageously enable computer system users to correctly reset, reconfigure, and/or customize any given computer system having a smart card BIOS level setting capability [another one or more configuration settings of the plurality of configuration settings]. Such an ability is highly useful in a multi-user computer system environment.”); and
enable configuration of the another one or more configuration settings (See, e.g., Herzi, col. 1 lines 51-53: “BIOS level settings can typically be modified by accessing a BIOS set-up screen on the computer system. At the BIOS set-up screen, the settings can be changed by a user [enable configuration of the another one or more configuration settings]. ...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen by incorporating the additional teaching of Herzi that teaches “determine another one or more configuration settings of the plurality of configuration settings to enable for configuration for the another access level of operation; and enable configuration of the another one or more configuration settings.” The modification would be obvious because one of ordinary skill in the art would be motivated to be able to customize configuration setting by providing user configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5). 

Claims 20-23:
Claims 20-23 are computer readable storage medium claims basically similar to apparatus claims 8-11 and are rejected for similar reasons as set forth for the rejections of claims 8-11.

15. 	Claims 12 and 24 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Ylinen (US 2017/0185786 A1) and Herzi (US 6353885 B1), further in view of Khan et al. (US 9,733,980 B1; Date of Patent: Aug. 15, 2017; Filed: Dec. 5, 2014; hereinafter “Khan’). 
Regarding claim 12, Ylinen and Herzi teaches: 
(Currently Amended) The apparatus of claim 11 (please see claim 11 rejection),

Ylinen and Herzi combination does not explicitly teach:
	wherein the processing circuitry is to enable configuration of the one or more configuration settings in a first virtual environment and enable configuration of the another one or more configuration settings in a second virtual environment. 

However, Khan (US 9,733,980 B1) in an analogous art, teaches:
wherein the processing circuitry is to enable configuration of the one or more configuration settings in a first virtual environment and enable configuration of the another one or more configuration settings in a second virtual environment (See, e.g., Khan, col. 8 lines 48-67: “Virtual machine configuration data 412 may include any data relating to setup and/or configuration of virtual machine 410.  For example, configuration data 412 may include the number and type of peripherals connected to virtual machine 410.  Configuration data 412 may also include data relating to these peripherals.  For example, if a network interface controller is connected to virtual machine 410, configuration data 412 may include the type of network interface controller (e.g., hardware or emulated), the mode of operation of the network interface controller (e.g., bridged, NAT translation, etc.), properties of the network interface controller (e.g., the MAC address of the controller), etc. Configuration data 412 may include similar data for any number of I/O devices or other peripherals.  In addition, configuration data 412 may include other data relating to the state of the virtual machine that may not be stored in memory or on a virtual disk, such as basic input/output system (BIOS) settings.  In addition, in some embodiments, configuration data 412 may include an indication of locations and/or pages in memory associated with DMA communication with an I/O device. (emphasis added)”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen and Herzi by incorporating the teaching of Khan to include “wherein the processing circuitry is to enable configuration of the one or more configuration settings in a first virtual environment and enable configuration of the another one or more configuration settings in a second virtual environment.”  The modification would be obvious because: memory associated with a virtual machine can be modified by multiple entities. (Khan, col. 1 lines 22-28).

Claim 24:
Claim 24 is a computer readable storage medium claim basically similar to apparatus claim 12 and is rejected for similar reasons as set forth for the rejection of claim 12.

			Response to Arguments
16.	The Applicant Arguments/Remarks filed on 08/10/2022 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are either ineffective or moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments.  
35 U.S.C. § 103 Rejections 
Claims 1, 6, 13, and 18
Applicant argues, in pages 8-9 (of Applicant Arguments/Remarks):  
“Claims 1, 6, 13, and 18 are rejected under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 Al; Pub. Date: Jun. 9, 2016; Filed: Nov. 30, 2015; hereinafter “Hokiyama’”’) in view of Ylinen et al. (US 2017/0185786 Al; Pub. Date: Jun. 29, 2017; Filed: Jul. 3, 2014; hereinafter “Ylinen’’). 
Claim 1, as amended, recites, in pertinent part: 
memory storing instructions operable on the processing circuitry, the instructions, when executed, cause the processing circuitry to: 
automatically determine an access level of operation based on an indication received from a management controller device; and 
enable or disable a firmware update capability for a firmware device based on the access level of operation, the firmware update capability to change firmware for the firmware device.
…
Hokiyama teaches a user interface screen that gives an administrator an option to enable update of a firmware. Hokiyama’s firmware update option is manually received from a human administrator. Hokiyama does not teach claim 1’s “automatically determine an access level of operation based on an indication received from a management controller device; and enable or disable a firmware update capability for a firmware device based on the access level of operation, the firmware update capability to change firmware for the firmware device.” 
…
Ylinen teaches authenticating access rights of a human user by biometric identification and giving access rights that the human user is authorized to receive (no access, read, write, update, etc.). Ylinen does not teach enabling or disabling firmware update based on indication received from a management controller device. Ylinen does not teach claim 1’s “automatically determine an access level of operation based on an indication received from a management controller device; and enable or disable a firmware update capability for a firmware device based on the access level of operation, the firmware update capability to change firmware for the firmware device.”
At least for these reasons, Hokiyama and Ylinen, alone or in combination, fail to teach or suggest at least the cited portion of claim 1.
Claims 6, 13, and 18 are rejected for the same reasons as pertain to claim 1. (Office Action, pages 7-8). While claims 1, 6, 13, and 18 are different and distinct, for similar reasons that pertain to claims 1, withdrawal of the rejections of claims 6, 13, and 18 is requested.”

Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that Hokiyama (US 2016/0162281 A1) in view of Ylinen (US 2017/0185786 A1) teaches all limitations of independent Claim 1, as evidenced by the citations and rationale presented in rejecting Claim 1 under AIA  35 U.S.C. 103, hereinabove, in this office action. Specifically, Hokiyama (e.g., FIG. 5, pars [0039]-[0040], and [0026]) teaches enabling or not enabling update of firmware based on whether information input to the administrator authentication screen matches the user authentication information. Hokiyama does not appear to explicitly disclose “automatically determine an access level of operation based on an indication received from a management controller device;” However, in an analogous art, Ylinen (e.g., FIG. 1, pars [0019]-[0020]) teaches: data distributor 19 [processing circuitry] determines the access rights [automatically determine an access level of operation] of the user to identify the level of access rights (no access, read, write, update etc.) regarding the identified device 12, wherein the user is identified based on the identity of the user equipment 16 [based on an indication received from a management controller device].  Examiner, respectfully, points out that Ylinen’s data distributor is doing the determining and data distributor is a computer component, so the determining is done automatically.  Also, it is noted that “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” See MPEP 2144.04 III. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama by incorporating the teaching of Ylinen that teaches “automatically determine an access level of operation based on an indication received from a management controller device”  One of ordinary skill in the art would have been motivated to modify Hokiyama in the manner described above for at least the purpose to automate “enable or disable a firmware update capability [feature] for the firmware device”,  the firmware device being the image forming apparatus of Hokiyama, thereby to provide “biometric identification” using an external device, i.e. “management controller device” to access the enable and disable firmware update capability of the apparatus of Hokiyama for increased security.

	As such, respectfully, Examiner does not find Applicant’s above arguments to be persuasive.
	Claim 1 is rejected under AIA  35 U.S.C. 103, as being obvious by Hokiyama in view of Ylinen. 

Claim 6, which depends on claim 1, is rejected under AIA  35 U.S.C. 103, as being obvious by Hokiyama in view of Ylinen based on the citations and rationale presented in rejecting this claim under AIA  35 U.S.C. 103, hereinabove, in this office action.

Claims 13 and 18 are basically similar to rejected claims 1 and 6.
As such, claims 13 and 18 are rejected under AIA  35 U.S.C. 103, as being obvious by Hokiyama in view of Ylinen, for similar rationale.

Claims 1, 6, 13 and 18 are rejected.

Claims 5 and 17
Applicant argues, in page 10 (of Applicant Arguments/Remarks):  
“Claims 5 and 17 are rejected under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1) further in view of Shivanna et al. (US 2017/0315798 Al; Pub. Date: Nov. 2, 2017; Filed: Nov. 14, 2014; hereinafter “Shivanna”).
Applicants do not concede that teachings of Hokiyama, Ylinen, and Shivanna are properly combinable.
Claims 5 and 17 depend directly from claim 1 or 13. Withdrawal of the rejections of claims 5 and 17 is requested for at least the same reasons as pertain to claim 1 or 13.”
Examiner’s response:
Examiner respectfully disagrees.  Claims 5 and 17, which depend on rejected claims 1 and 13, respectively, inherit the deficiencies of their respective parent claim. And, Examiner maintains that Hokiyama in view of Ylinen, further in view of Shivanna (US 2017/0315798 A1) teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action. Also, Examiner respectfully notes that Hokiyama, Ylinen, and Shivanna are properly combinable as they are analogous arts generally directed to updating firmware.

Claims 5 and 17 are rejected.

Claims 2 and 14
Applicant argues, in page 10 (of Applicant Arguments/Remarks):  
“Claims 2 and 14 are rejected, under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Rachmiel (US 2016/0050194 Al; Pub. Date: Feb. 18, 2016; Filed: Aug. 18, 2014; hereinafter “Rachmiel’’) and Polyudov (US 7,962,736 B1; Date of Patent: Jun. 14, 2011; Filed: Oct. 3, 2006; hereinafter “Polyudov’”).
Applicants do not concede that teachings of Hokiyama, Ylinen, Rachmiel, and Polyudov are properly combinable.
Claims 2 and 14 depend directly from claim 1 or 13. Withdrawal of the rejections of claims 2 and 14 is requested for at least the same reasons as pertain to claim 1 or 13.”
Examiner’s response:
Examiner respectfully disagrees.  Claims 2 and 14, which depend on rejected claims 1 and 13, respectively, inherit the deficiencies of their respective parent claim. And, Examiner maintains that Hokiyama in view of Ylinen, further in view of Rachmiel (US 2016/0050194 A1) and Polyudov (US 7962736 B1) teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action. Also, Examiner respectfully notes that Hokiyama, Ylinen, Rachmiel , and Polyudov are properly combinable as they are analogous arts generally directed to updating firmware. 

Claims 2 and 14 are rejected.

Claims 3 and 15
Applicant argues, in page 10 (of Applicant Arguments/Remarks):  
“Claims 3 and 15 are rejected, under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Kelly et al. (US 2016/0118121 Al; PG Pub. Date: Apr. 28, 2016; Filed: Dec. 2, 2014; hereinafter “Kelly”).
Applicants do not concede that teachings of Hokiyama, Ylinen, and Kelly are properly combinable.
Claims 3 and 15 depend directly from claim 1 or 13. Withdrawal of the rejections of claims 3 and 15 is requested for at least the same reasons as pertain to claim 1 or 13.”
 Examiner’s response:
Examiner respectfully disagrees.  Claims 3 and 15, which depend on rejected claims 1 and 13, respectively, inherit the deficiencies of their respective parent claim. And, Examiner maintains that Hokiyama in view of Ylinen, further in view of Kelly (US 2016/0118121 A1) teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action. Also, Examiner respectfully notes that Hokiyama, Ylinen, and Kelly are properly combinable as they are analogous arts generally directed to updating firmware.

Claims 3 and 15 are rejected.


Claims 4 and 16
Applicant argues, in page 11 (of Applicant Arguments/Remarks):  
“Claims 4 and 16 are rejected, under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Rachmiel (US 2016/0050194 A1).
Applicants do not concede that teachings of Hokiyama, Ylinen, and Rachmiel are properly combinable.
Claims 4 and 16 depend directly from claim 1 or 13. Withdrawal of the rejections of claims 4 and 16 is requested for at least the same reasons as pertain to claim 1 or 13.”
 Examiner’s response:
Examiner respectfully disagrees.  Claims 4 and 16, which depend on rejected claims 1 and 13, respectively, inherit the deficiencies of their respective parent claim. And, Examiner maintains that Hokiyama in view of Ylinen, further in view of Rachmiel  teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action. Also, Examiner respectfully notes that Hokiyama, Ylinen, and Rachmiel are properly combinable as they are analogous arts generally directed to updating firmware.

Claims 4 and 16 are rejected.

Claims 7 and 19
Applicant argues, in page 11 (of Applicant Arguments/Remarks):  
“Claims 7 and 19 are rejected, under AJA 35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Herzi et al. (US 6,353,885; Date of Patent: Mar. 8, 2002; Date Filed: Jan. 26, 1999; hereinafter “Herzi’’).
Applicants do not concede that teachings of Hokiyama, Ylinen, and Herzi are properly combinable.
Claims 7 and 19 depend directly from claim 1 or 13. Withdrawal of the rejections of claims 7 and 19 is requested for at least the same reasons as pertain to claim 1 or 13.”
 Examiner’s response:
Examiner respectfully disagrees.  Claims 7 and 19, which depend on rejected claims 1 and 13, respectively, inherit the deficiencies of their respective parent claim. And, Examiner maintains that Hokiyama in view of Ylinen, further in view of Herzi (US 6,353,885) teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action. Also, Examiner respectfully notes that Hokiyama, Ylinen, and Herzi are properly combinable as they are analogous arts generally directed to updating firmware.

Claims 7 and 19 are rejected.

Claims 8-11 and 20-23
Applicant argues, in page 11 (of Applicant Arguments/Remarks):  
“Claims 8-11 and 20-23 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Ylinen (US 2017/0185786 A1), in view of Herzi et al. (US 6,353,885, Date of Patent: Mar. 8, 2002, Date Filed: Jan. 26, 1999; hereinafter “Herzi’’).
Applicants do not concede that teachings of Ylinen and Herzi are properly combinable.
Claims 9-11 and 21-23 depend directly from claim 8 or 20. Withdrawal of the rejections of claims 9-11 and 21-23 is requested for at least the same reasons as pertain to claim 8 and 20.”
 Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that Ylinen (US 2017/0185786 A1) in view of Herzi (US 6,353,885) teaches all limitations of independent Claim 8, as evidenced by the citations and rationale presented in rejecting Claim 8 under AIA  35 U.S.C. 103, hereinabove, in this office action. And, Examiner respectfully notes that Ylinen and Herzi are properly combinable as they are analogous arts generally directed to updating firmware.

	As such, Claim 8 is rejected under AIA  35 U.S.C. 103, as being obvious by Ylinen in view of Herzi. 

Claims 9-11, which depend on claim 8, are rejected under AIA  35 U.S.C. 103, as being obvious by Ylinen in view of Herzi, based on the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action.

Claims 20-23 are basically similar to rejected claims 8-11.
As such, claims 20-23 are rejected under AIA  35 U.S.C. 103, as being obvious by Ylinen in view of Herzi, for similar rationale.

Claims 8-11 and 20-23 are rejected.

Claims 12 and 24
Applicant argues, in pages 11-12 (of Applicant Arguments/Remarks):  
“Claims 12 and 24 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Ylinen (US 2017/0185786 A1) and Herzi (US 6353885 B1), further in view of Khan et al. (US 9,733,980 B1; Date of Patent: Aug. 15, 2017; Filed: Dec. 5, 2014; hereinafter “Khan’’). 
Applicants do not concede that teachings of Ylinen, Herzi, and Khan are properly combinable.
Claims 12 and 24 depend directly from claim 11 or 20. Withdrawal of the rejections of claims 12 and 24 is requested for at least the same reasons as pertain to claim 11 or 20.”
 Examiner’s response:
Examiner respectfully disagrees.  Claims 12 and 24, which depend on rejected claims 8 and 20, respectively, inherit the deficiencies of their respective parent claim. And, Examiner maintains that Ylinen and Herzi, further in view of Khan (US 9,733,980 B1) teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action. Also, Examiner respectfully notes that Ylinen, Herzi, and Khan are properly combinable as they are analogous arts generally directed to updating firmware.

Claims 12 and 24 are rejected.







Conclusion
17.	Claims 1-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191